Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 23 July 2021.  These drawings are approved.

The drawings are objected to because the subscripts for many reference characters are blurry and indistinct. For example, it is unclear whether some subscripts are a 1, an l (lower case L or upper case i), or an i. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 35 recites the limitations "the propulsive protrusion", "the first reinforcing protrusion", and "the second reinforcing protrusion" in lines 1 and 2, and 2-3, respectively.  There is insufficient antecedent basis for these limitations in the claim. These limitations have not been previously set forth in the claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 9-12, 16-22, 24-29, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtemanche (5,730,510) in view of Dandurand (7,618,102) (‘896). Courtemanche shows the use of a track having all of the features as set forth in the above claims, except where specifically noted below. 
	Per claims 1-4, 12, 28-29, and 32-33, Courtemanche shows a track having a plurality of traction projections with a central projection 52 located between lateral projections (50a and 54b). The top surface of the central projection 52 is “flat” (i.e. planar or level) across its entire length, and is parallel to the ground-engaging outer surface. The central projection 52 includes a propulsive protrusion (generally at 52a) and a reinforcing protrusion larger than the propulsive protrusion in the longitudinal direction of the track. The central projection 52 forms a containment space “to contain an amount of ground matter” that comprises a plurality of containment voids (i.e. a containment void is located on either transverse side of the reinforcing protrusion). The lateral traction projections (50 & 54) also include containment spaces, with the volume of the central traction projection 52 containment space being greater than that of a given one of the lateral traction projections (50 or 54).
	Regarding claims 1, 25 and 28-29, Courtemanche does not show the central traction projection being taller than the lateral traction projections. Dandurand teaches the use of a track having a central traction projection 18 that is taller than lateral traction projections 18 (see column 3, lines 1-4). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the central traction projection of Courtemanche with a taller height than the lateral traction projections, as a substitute equivalent configuration, for the purpose of providing sufficient traction even when tilted while reducing the tendency for the track to slide sideways.
	Regarding claims 1 and 28-29, Courtemanche also does not explicitly show at least part of the central traction projection 52 being curved in the widthwise direction of the track to define the containment space. Figure 4 of Dandurand teaches a track having a central traction projection having at least part thereof that is curved in the widthwise direction of the track to define a plurality of containment space. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the central traction projection of Courtemanche with widthwise extending curved surfaces, as a substitute equivalent configuration, dependent upon the desired amount of tractive force needed to propel the vehicle along the terrain. 
	Regarding claims 9-11, Courtemanche as modified by Dandurand does not specify ratio of the height of the lateral projections with respect to the central projection. However, it would have been obvious to one of ordinary skill in the art to form the traction projections with a ratio suitable for providing stability (i.e. reduced change of sliding) when the track is tilted. 
	Regarding claims 16-18, Courtemanche shows the containment space occupies a majority of the length of the central projection 52, and is formed by a plurality of containment voids (i.e. one containment void is located on each lateral side of the central reinforcing protrusion). 
	Regarding claims 19-22 and 25, Courtemanche shows the traction projections are disposed in a plurality of rows in the longitudinal direction of the track, with these rows arranged in a repeating pattern that spans at least three of the rows. The rows are symmetrical relative to the centerline of the track. The traction projections of each traction row are configured differently than the other rows in the pattern. The repeating pattern of the traction projections reduces noise generated by the track during use. The track is driven due to interaction of drive lugs 15 with a sprocket. 
	Regarding claim 24, Courtemanche as modified by Dandurand does not specify that the track “consumes less power to move” (apparently due to the difference in height between the lateral and central traction projections) than a track having all of the projections at the same height. However, one of ordinary skill in the art would find this to be an obvious result effect variable. Namely, the volume of the lateral profile of the traction projections of Courtemanche as modified by Dandurand (i.e. having a taller central projection than lateral projections) would be less than that of a track having equal height traction projections. Therefore, the vehicle would not need to push the smaller traction projection profile as hard to cover the same amount of ground at the same speed. 

Claims 5-8 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtemanche in view of Dandurand as applied to claims 1-4, 9-12, 16-22, 24-29, and 32-33 above, and further in view of Lecours (5,709,440). Courtemanche as modified by Dandurand does not show the central traction projection extending from more than one-third of the width of the track to at least 90% of the distance between windows in the track.  
	Lecours et al teaches the use of a central traction projection (generally at 44) meeting these limitations (see Figure 7). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the central traction projection of Courtemanche as modified by Dandurand in the manner taught by Lecours et al, for the purpose of increasing traction. 

Claims 13-14, 23, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtemanche in view of Dandurand as applied to claims 1-4, 9-12, 16-22, 24-29, and 32-33 above, and further in view of Morin et al (6,609,771). 
	Courtemanche as modified by Dandurand does not show a reinforcing protrusion located on each lateral end of the central traction projection (in addition to the central reinforcing protrusion already shown in Courtemanche). Morin et al teaches the use of traction projections 344b having reinforcing protrusions on lateral ends in addition to a central area of the traction projection. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the central traction projection of Courtemanche as modified by Dandurand with lateral end reinforcing protrusions, as a substitute equivalent configuration, for the purpose of increasing the strength of the central traction projection, thus reducing flexing during use. 
	Courtemanche as modified by Dandurand does not show each of the traction projections including a reinforcing protrusion larger in the longitudinal direction than a propulsive protrusion. As shown in Figure 3, Morin et al teaches the use of each traction projection including an end reinforcing protrusion that is larger in the longitudinal direction than a propulsive projection. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the lateral traction projections of Courtemanche as modified by Dandurand with end reinforcing protrusions, as a substitute equivalent configuration, for the purpose of increasing the strength of the lateral traction projections, thus reducing flexing during use. With this configuration (i.e. end reinforcing protrusions on all of the traction projections), Courtemanche would then show the reinforcing protrusions converging towards the centerline of the track.

Claim(s) 37, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtemanche in view of Dandurand as applied to claims 1-4, 9-12, 16-22, 24-29, and 32-33 above, and further in view of Lemieux (7,018,005). Courtemanche as modified by Dandurand does not show the majority of the central traction projection 52 is curved in the widthwise direction to define the containment space. 
	Lemieux teaches the use of a track having a traction projection 70 having a majority of its width being curved (see wall 90). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the majority of the width of the central traction projection of Courtemanche as modified by Dandurand with a curved surface, for the purpose of increasing the propulsive force provided by said central traction projection. 

Allowable Subject Matter
Claims 36, 38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 23 July 2021 have been fully considered but they are not persuasive. Regarding the drawing objections, the Applicant has “invited” the Examiner to “specify” the blurry and difficult to read subscripts. However, it should be noted that the Examiner did so in the previous Office action. As previously suggested by the Examiner, subscripts generally should not be used unless absolutely necessary, as they only clutter up the drawings
	The Applicant argues the central projection of Dandurand is “not taller than” the lateral projections. However, this is not entirely the case. As clearly shown in the Applicant’s annotated version of Figure 3 of Dandurand, the central projection is clearly taller than the outermost lateral projection and the lateral projection immediately adjacent to the central projection. This meets the limitations of the claims, given the fact that the claims do not preclude the configuration taught by Dandurand.
	The Applicant argues that the central traction projection of Dandurand is not curved, but “angular” in the widthwise direction. However, this is not the case, as Figure 4 of Dandurand clearly shows the central traction projection having a curved surface at its base. The claims do not provide any physical structure to more clearly describe the nature of the curve of the central traction projection to preclude that shown by Dandurand.
	The Applicant argues that Courtemanche does not show the central traction projections occupying “more than one-third of a width of the track”. However, as clearly shown in Figure 2 of Courtemanche, the central traction projection 52 occupies more than one-third of the width of the central portion of the track that includes elements 52, 60, and 62. The claims do not specify that the central traction projection occupies more than one-third of the entire width of the track as it appears the Applicant is arguing (see section 14 below). 
	Regarding claim 33, the Applicant argues that Courtemanche as modified by Dandurand does not show a containment space of the central projection having a volume greater than that of the containment space of the lateral projection. However, given the fact that the central projection 52 of Courtemanche is wider than the lateral projections 50 and 54, it is inherent that the volume of the containment space of the central projection 52 is greater than that of the lateral projections 50 and 54, which meets the limitations of the claims. The Applicant argues that Courtemanche “does not support this assertion and, in fact, simply does not disclose this”. First, the feature is clearly shown in the drawings, and does not necessarily require a description in the disclosure. Second, the Applicant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments.
The Applicant argues that the Office action included “mere conclusory statements”, and that the drawings of Courtemanche are not the scale and so dimensions thereof “are of little value”. However, neither is the case. First, this claimed feature boils down to geometry. Namely, Courtemanche clearly shows a central traction projection 52 having a greater axial length than the lateral projections 50 and 54. Therefore, the volume of the containment space of the central projection 52 will inherently be larger/greater than that of either containment space of lateral projections 50 and 54 due to the greater axial length of the central projection 52. Therefore, the drawings of Courtemanche are not being relied upon for any actual dimensions. Second, no “mere conclusory statement” was made, given the factors set forth above involving the straightforward rules of geometry.
	The Applicant further argues that the containment space of the central projection 52 of Courtemanche “may be less than” the volume of the containment space of a lateral projection 50 or 54, due to the “slight angle between segments” of the central projection 52 being “less pronounced” than that between the segments of the lateral projection 50 or 54. However, it now appears that the Applicant is relying on actual dimensions of drawings, which Applicant previously has stressed are not to scale. Furthermore, the Applicant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments. It should also be noted that, in the vein of the Applicant argues, the angle between segments of the lateral projections 50 and 54 do not appear great enough to overcome the much greater difference in length of segments between the lateral projections 50 and 54 with respect to the central projection 52. 
	The Applicant argues that “one of ordinary skill in the art would not modify Courtemanche to enlarge its central profile 52…since this would go against the purpose of Courtemanche’s disclosure, which is to reduce noise”. The Applicant contends that “increasing the extent” of Courtemanche’s central profile 52 “would increase the noise generated by the track”. However, the rejection proposes modifying the height of the central traction projection of Courtemanche and not its “extent” (which is synonymous with length). Therefore, this argument is irrelevant, given the fact that Courtemanche discusses the effect of length/extent on noise levels and not height.  
	The Applicant argues that it would not be obvious to modify the lateral projection of Courtemanche as modified by Dandurand with end reinforcing protrusions as taught by Morin et al, since this configuration “could jeopardize Courtemanche’s intended noise reduction”. First, this argument is mere speculation. Second, the Applicant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments. The Applicant also again argues that “mere conclusory statements” were made regarding this combination. However, that is not the case, given the fact that a specific reason was given for the combination (i.e. increasing strength). 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the central traction projection occupying more than one-third of the entire width of the track) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617